 
 
 


 


 


 
EXHIBIT 10.1
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


THE EMPIRE DISTRICT ELECTRIC COMPANY
 
TO
 
THE BANK OF NEW YORK TRUST COMPANY, N.A.
 
AND
 
UMB BANK & TRUST, N.A.
 
Trustees
 
Thirty-Second Supplemental Indenture
 
Dated as of March 11, 2008
 
 (Supplemental to Indenture dated as of September 1, 1944)
 
For the Purpose of Amending Section 4.11
 
Of the Indenture Dated as of September 1, 1944
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS1
 
 



 
PAGE



Parties
1
Recitals
1

 
 
ARTICLE I

 
MODIFICATION OF ORIGINAL INDENTURE
 
SECTION 1.
Amendment of Section 4.11 of the Indenture
3
     
SECTION 2.
Each Applicable Supplemental Indenture shall be construed to continue Section
4.11 as amended
3

 
ARTICLE II
 
MISCELLANEOUS PROVISIONS
 
Section 1.
Original Indenture, as supplemented and amended, ratified and confirmed
3
Section 2.
Bonds delivered in exchange or substitution need not bear notation
3
Section 3.
This Supplemental Indenture may be executed in counterparts
3
Section 4.
Rights conferred only on holder of bonds, Company and Trustees
3
Section 5.
The recitals and statements are deemed to be those of the Company and not of the
Trustee.
3



 
TESTIMONIUM
4
SIGNATURES AND SEALS
4
ACKNOWLEDGMENTS
7




--------------------------------------------------------------------------------

 
1
This Table of Contents is not a part of the annexed Supplemental Indenture as
executed.

 

 
-i- 

--------------------------------------------------------------------------------

 

THIRTY-SECOND SUPPLEMENTAL INDENTURE, dated as of March 11, 2008, between The
Empire District Electric Company, a corporation organized and existing under the
laws of the State of Kansas (hereinafter called the “Company”), party of the
first part, and The Bank of New York Trust Company, N.A., a national banking
association organized under the laws of the United States of America and located
in the State of California with a trust office at 2 N. LaSalle Street, Suite
1020, in the City of Chicago, Illinois, and UMB Bank & Trust, N.A., a national
banking association organized and existing under the laws of the United States
of America and having its principal corporate trust office in the City of St.
Louis, Missouri (hereinafter sometimes called respectively the “Principal
Trustee” and the “Missouri Trustee” and together the “Trustees” and each thereof
a “Trustee”), as Trustees, parties of the second part.
 
WHEREAS the Company has heretofore executed and delivered to the Trustees its
Indenture of Mortgage and Deed of Trust, dated as of September 1, 1944
(hereinafter sometimes referred to as the “Original Indenture”), to secure an
issue of First Mortgage Bonds of the Company, issuable in series; and
 
WHEREAS the Company has heretofore executed and delivered to the Trustees
thirty-one Supplemental Indentures supplemental to the Original Indenture as
follows:
 
                                 Title
Dated



First Supplemental Indenture
as of June 1, 1946
Second Supplemental Indenture
as of January 1, 1948
Third Supplemental Indenture
as of December 1, 1950
Fourth Supplemental Indenture
as of December 1, 1954
Fifth Supplemental Indenture
as of June 1, 1957
Sixth Supplemental Indenture
as of February 1, 1968
Seventh Supplemental Indenture
as of April 1, 1969
Eighth Supplemental Indenture
as of May 1, 1970
Ninth Supplemental Indenture
as of July 1, 1976
Tenth Supplemental Indenture
as of November 1, 1977
Eleventh Supplemental Indenture
as of August 1, 1978
Twelfth Supplemental Indenture
as of December 1, 1978
Thirteenth Supplemental Indenture
as of November 1, 1979
Fourteenth Supplemental Indenture
as of September 15, 1983
Fifteenth Supplemental Indenture
as of October 1, 1988
Sixteenth Supplemental Indenture
as of November 1, 1989
Seventeenth Supplemental Indenture
as of December 1, 1990
Eighteenth Supplemental Indenture
as of July 1, 1992
Nineteenth Supplemental Indenture
as of May 1, 1993
Twentieth Supplemental Indenture
as of June 1, 1993
Twenty-First Supplemental Indenture
as of October 1, 1993
Twenty-Second Supplemental Indenture
as of November 1, 1993
Twenty-Third Supplemental Indenture
as of November 1, 1993
Twenty-Fourth Supplemental Indenture
as of March 1, 1994
Twenty-Fifth Supplemental Indenture
as of November 1, 1994
Twenty-Sixth Supplemental Indenture
as of April 1, 1995
Twenty-Seventh Supplemental Indenture
as of June 1, 1995
Twenty-Eighth Supplemental Indenture
as of December 1, 1996
Twenty-Ninth Supplemental Indenture
as of April 1, 1998
Thirtieth Supplemental Indenture
as of July 1, 1999



 

 
 

--------------------------------------------------------------------------------

 



Thirty First Supplemental Indenture
as of March 27, 2007



some for the purpose of creating an additional series of bonds and of conveying
additional property of the Company, and some for the purpose of modifying or
amending provisions of the Original Indenture (the Original Indenture, all said
Supplemental Indentures (other than the Thirtieth Supplemental Indenture, which
did not become effective) and this Supplemental Indenture are herein
collectively called the “Indenture”); and
 
WHEREAS the only Bonds outstanding as of the date hereof were issued pursuant to
the Twenty-Second, Twenty-Third, Twenty-Fifth, Twenty-Eighth, Twenty-Ninth and
Thirty-First Supplemental Indentures (collectively, the “Applicable Supplemental
Indentures”), under which the Bonds of the 5.30% Pollution Control Series due
2013, the 5.20% Pollution Control Series due 2013, the 8⅛% Series due 2009, the
7.20% Series due 2016, the 6½% Series due 2010 and the 5⅞% Series due 2037,
respectively; and
 
WHEREAS in each of the Applicable Supplemental Indentures, the Company agreed
that the covenant set forth in Section 4.11 of the Original Indenture would
continue in effect for so long as any Bonds of the particular series issued
under such Applicable Supplemental Indenture were outstanding; and
 
WHEREAS pursuant to Article 15 of the Original Indenture and in accordance with
the provisions, terms and conditions thereof, the modification of the Indenture
hereinbelow set forth has been duly made, the same having been made by the
written consent of the holders of at least 60% in aggregate principal amount of
the Bonds entitled to consent with respect to such modification, which
modification was duly approved by the Company as evidenced by a certified
resolution of the Board of Directors filed with the Principal Trustee; and
 
WHEREAS Section 14.01 of the Original Indenture provides that the Company and
the Trustees may enter into indentures supplemental to the Original Indenture,
which thereafter shall form a part thereof, to give effect to actions taken by
bondholders pursuant to the provisions of Article 15 of the Original Indenture,
and Sections 15.09 and 15.10 of the Original Indenture provide that instruments
supplemental to the Original Indenture embodying any modifications or
alterations of the Indenture made by written consent of bondholders may be
executed by the Trustees and the Company; and
 
WHEREAS the consent of at least 60% of the bondholders is sufficient to enact
the modifications contained herein; and
 
WHEREAS the Company and the Trustees desire to execute this Supplemental
Indenture embodying the modifications of the Indenture made and approved as
aforesaid; and
 
WHEREAS the Board of Directors of the Company has authorized the Company to
enter into this Thirty-Second Supplemental Indenture (herein sometimes referred
to as “this Thirty-Second Supplemental Indenture” or “this Supplemental
Indenture”) for the purpose of embodying the modification of the Indenture made
and approved as aforesaid; and
 
WHEREAS the Company represents that all acts and things necessary have happened,
been done, and been performed, to make this Supplemental Indenture a valid and
binding instrument, in accordance with its terms;
 
NOW, THEREFORE, THIS THIRTY-SECOND SUPPLEMENTAL INDENTURE WITNESSETH: That The
Empire District Electric Company, the Company herein named, in considera-
 

 
-2- 

--------------------------------------------------------------------------------

 

tion of the premises and of One Dollar ($1.00) to it duly paid by the Trustees
at or before the ensealing and delivery of these presents, the receipt whereof
is hereby acknowledged, the Company and the Trustees hereby agree as follows.
 
ARTICLE I

 
MODIFICATION OF INDENTURE
 
Section 1. Section 4.11 of the Indenture is hereby amended so as to add the
following language:  “the sum of (1) $10.75 million plus (2)” after the clause
“if, as a result thereof, the cumulative aggregate amount of such dividends,
distributions and purchases exceeds” in the first sentence thereof.
 
Section 2. Each of the Applicable Supplemental Indentures shall be construed to
continue in effect the covenant set forth in Section 4.11 of the Original
Indenture as amended hereby.
 
ARTICLE II

 
MISCELLANEOUS PROVISIONS
 
Section 1. The Original Indenture as heretofore and hereby supplemented and
amended is in all respects ratified and confirmed; and the Original Indenture,
this Supplemental Indenture and all other indentures supplemental to the
Original Indenture shall be read, taken and construed as one and the same
instrument.  Neither the execution of this Supplemental Indenture nor anything
herein contained shall be construed to impair the lien of the Original Indenture
as heretofore supplemented on any of the property subject thereto, and such lien
shall remain in full force and effect as security for all bonds now outstanding
or hereafter issued under the Indenture.  All terms defined in Article 1 of the
Original Indenture, as heretofore supplemented, for all purposes of this
Supplemental Indenture, shall have the meanings therein specified, unless the
context otherwise requires.
 
Section 2. Bonds authenticated and delivered after the date hereof in exchange
or substitution for Bonds of a series outstanding on the date hereof need not
bear a notation of the amendment and modification of the Indenture provided for
herein.
 
Section 3. This Supplemental Indenture may be simultaneously executed in any
number of counterparts, and all said counterparts executed and delivered, each
as an original, shall constitute but one and the same instrument
 
Section 4. Nothing in this Supplemental Indenture contained, shall, or shall be
construed to, confer upon any person other than a holder of bonds issued under
the Indenture, the Company and the Trustees any right or interest to avail
himself of any benefit under any provision of the Indenture, as heretofore
supplemented and amended, or of this Supplemental Indenture.
 
Section 5. The recitals and statements herein are deemed to be those of the
Company and not of the Trustee (other than the due authorization and execution
by Trustee).
 

 
-3- 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, The Empire District Electric Company, party of the first
part, has caused its corporate name to be hereunto affixed and this instrument
to be signed by its President or a Vice President, and its corporate seal to be
hereunto affixed and attested by its Secretary or an Assistant Secretary for and
in its behalf; and The Bank of New York Trust Company, N.A. and UMB Bank &
Trust, N.A., parties of the second part, have each caused its corporate name to
be hereunto affixed, and this instrument to be signed by a Vice President or an
Assistant Vice President and its corporate seal to be hereunto affixed and
attested by its Secretary, a Vice President, an Assistant Secretary or an
Assistant Vice President for and in its behalf, all as of the day and year first
above written.
 
THE EMPIRE DISTRICT ELECTRIC COMPANY
   
By  /s/ Gregory A. Knapp        
       Name:  Gregory A. Knapp
       Title:    Vice President - Finance and
                    Chief Financial Officer



[Corporate Seal]


Attest:




/s/ Janet S. Watson        
Name:  Janet S. Watson
Title:    Secretary and Treasurer


Signed, sealed and delivered by


THE EMPIRE DISTRICT ELECTRIC COMPANY
 in the presence of:


/s/ Robert W. Sager        
Name:  Robert W. Sager


/s/ Debra S. Brill        
Name:  Debra S. Brill

 
 

--------------------------------------------------------------------------------

 



THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee
   
By  /s/ Roxane Ellwanger        
       Name:  Roxane Ellwanger
       Title:    Assistant Vice President



[Corporate Seal]


Attest:


/s/ Richard Tarnas        
Name:  Richard Tarnas
Title:    Vice President


Signed, sealed and delivered by
THE BANK OF NEW YORK
TRUST COMPANY, N.A.
in the presence of:


/s/ Irina Bogomolny        
Name:  Irina Bogomolny


/s/ Aleli Adao        
Name:  Aleli Adao

 
 

--------------------------------------------------------------------------------

 



UMB BANK & TRUST, N.A.,
as Trustee
   
By  /s/ Laura Roberson        
       Name:  Laura Roberson
       Title:    Vice President



[Corporate Seal]


Attest:


/s/ Richard F. Novosak
Name:  Richard F. Novosak
Title:    Assistant Vice President


Signed, sealed and delivered by
UMB BANK & TRUST, N.A.
in the presence of:


/s/ Sandy Battas
Name:  Sandy Battas, AVP


/s/ Deanna Wilson
Name:  Deanna Wilson, AVP







 
 

--------------------------------------------------------------------------------

 

State of Missouri
)
 
)  ss.:
County of Jasper
)



Be It Remembered, and I do hereby certify, that on this 11th day of March, 2008,
before me, a Notary Public in and for the County and State aforesaid, personally
appeared Gregory A. Knapp, the Vice President - Finance and Chief Financial
Officer of The Empire District Electric Company, a Kansas corporation, and Janet
S. Watson, the Secretary and Treasurer of said corporation, who are both to me
personally known, and both personally known to me to be such officers and to be
the identical persons whose names are subscribed to the foregoing instrument as
such Vice President - Finance and Chief Financial Officer and Secretary and
Treasurer, respectively, and as the persons who subscribed the name and affixed
the seal of said The Empire District Electric Company, one of the makers
thereof, to the foregoing instrument as its Vice President - Finance and Chief
Financial Officer and Secretary and Treasurer, and they each acknowledged to me
that they, being thereunto duly authorized, executed the same for the uses,
purposes and consideration therein set forth and expressed, and in the
capacities therein stated, as their free and voluntary act and deed, and as the
free and voluntary act and deed of said corporation.
 
And the said Gregory A. Knapp and Janet S. Watson, being each duly sworn by me,
severally deposed and said:  that they reside in City of Joplin, Missouri; that
they were at that time Vice President - Finance and Chief Financial Officer and
Secretary and Treasurer, of said corporation; that they knew the corporate seal
of said corporation, and that the seal affixed to said instrument was such
corporate seal, and was thereto affixed by said Secretary and Treasurer, and the
said instrument was signed by said Vice President - Finance and Chief Financial
Officer, in pursuance of the power and authority granted them by the By-Laws of
said corporation, and by authority of the Board of Directors thereof.
 
In Testimony Whereof, I have hereunto set my hand and affixed my official and
notarial seal at my office in said County and State the day and year last above
written.
 
My commission expires June 27, 2009.
 
[Notarial Seal]
 
/s/ Marily Ponder        
Marilyn Ponder     
Notary Public

 



 
 

--------------------------------------------------------------------------------

 

State of Illinois
)
 
)  ss.:
County of Cook
)



 
Be It Remembered, and I do hereby certify, that on the 11th day of March, 2008,
before me, a Notary Public in and for the County and State aforesaid, personally
appeared Roxane Ellwanger, Assistant Vice President of The Bank of New York
Trust Company, N.A., a national banking association organized under the laws of
the United States of America, and Richard Tarnas, Vice President of said
association, who are both to me personally known, and both personally known to
me to be such officers and to be the identical persons whose names are
subscribed to the foregoing instrument as such Assistant Vice President and Vice
President, respectively, and as the persons who subscribed the name and affixed
the seal of said The Bank of New York Trust Company, N.A., one of the makers
thereof, to the foregoing instrument as its Assistant Vice President and Vice
President, and they each acknowledged to me that they, being thereunto duly
authorized, executed the same for the uses, purposes and consideration therein
set forth and expressed, and in the capacities therein stated, as their free and
voluntary act and deed, and as the free and voluntary act and deed of said
association.
 
And the said Roxane Ellwanger and Richard Tarnas, being each duly sworn by me,
severally deposed and said:  that they reside in Chicago, Illinois and Chicago,
Illinois, respectively; that they were at that time respectively Assistant Vice
President and Vice President, of said association; that they knew the corporate
seal of said association, and that the seal affixed to said instrument was such
corporate seal, and was thereto affixed by said Vice President, and the said
instrument was signed by said Assistant Vice President, in pursuance of the
power and authority granted them by the By-Laws of said association, and by
authority of the Board of Directors thereof.
 
In Testimony Whereof, I have hereunto set my hand and affixed my official and
notarial seal at my office in said County and State the day and year last above
written.
 
My commission expires July 8, 2010.
 
[Notarial Seal]
 
/s/ A. Hernandez        
      Notary Public


 
 

--------------------------------------------------------------------------------

 

State of Missouri
)
 
)  ss.:
City of St. Louis
)



 
Be It Remembered, and I do hereby certify, that on this 11th day of March, 2008,
before me, a Notary Public in and for the County and State aforesaid, personally
appeared Laura Roberson, Vice President of UMB Bank & Trust, N.A., a national
banking association organized under the laws of the United States of America,
and Richard F. Novosak, Assistant Vice President of said association, who are
both to me personally known, and both personally known to me to be such officers
and to be the identical persons whose names are subscribed to the foregoing
instrument as such Vice President and Assistant Vice President, respectively,
and as the persons who subscribed the name and affixed the seal of said UMB Bank
& Trust, N.A. one of the makers thereof, to the foregoing instrument as its Vice
President and Assistant Vice President, and they each acknowledged to me that
they, being thereunto duly authorized, executed the same for the uses, purposes
and consideration therein set forth and expressed, and in the capacities therein
stated, as their free and voluntary act and deed, and as the free and voluntary
act and deed of said association.
 
And the said Laura Roberson and Richard F. Novosak, being each duly sworn by me,
severally deposed and said:  that they reside in St. Louis, Missouri; that they
were at that time respectively Vice President and Assistant Vice President of
said association; that they knew the corporate seal of said association, and
that the seal affixed to said instrument was such corporate seal, and was
thereto affixed by said Assistant Vice President, and the said instrument was
signed by said Vice President, in pursuance of the power and authority granted
them by the By-Laws of said association, and by authority of the Board of
Directors thereof.
 
In Testimony Whereof, I have hereunto set my hand and affixed my official seal
at my office in said County and State the day and year last above written.
 
My commission expires August 29, 2008.
 
[Notarial Seal]
 
/s/ Annie P. Lewis        
Notary Public

 
 
